Exhibit 10.1
Midwest Banc Holdings, Inc. Severance Policy
(As Amended and Restated July 28, 2009)
Purpose:
Midwest Banc Holdings, Inc. (“MBHI”) establishes in this Policy its guidelines
for the payment of severance in the event of employment separation or discharge
due to reasons other than cause, death, disability, or resignation. This Policy
applies to the full-time employees of MBHI and its subsidiaries.
Appointment and Authority of Administrator:
The Administrator of this Policy is MBHI, which shall carry out its duties
through the President of MBHI, except that if the Policy ever applies to the
President then the Board of Directors or its delegate is responsible for
carrying out the duties as Administrator of the Policy. The Administrator is
authorized to decide in its discretion all questions arising under this Policy,
including those as to eligibility for and amounts of benefits payable under this
Policy. For example, the Administrator will decide in its discretion whether an
employee has voluntarily resigned or has been terminated for cause.
Benefits will be paid under this Policy only if the Administrator decides in its
discretion that the applicant is entitled to them.
Limitations on Benefits:
No benefits are payable under this Policy in the event the employee dies,
becomes disabled, voluntarily resigns, or is terminated for cause. Further, a
period of unemployment is required for benefits to be paid under this Policy.
Accordingly, no benefits are payable under this Policy to an employee if, by way
of example and not of limitation, (1) MBHI sells a business unit or part of a
business unit and the buyer hires the employee upon the sale, or (2) MBHI sells
a subsidiary and the employee does not lose his or her job upon the sale. In
addition, an employee covered by a Transitional Employment Agreement which
becomes effective following a change-in-control will not be eligible to receive
severance payments.
This policy shall be interpreted in accordance with the executive compensation
rules issued by the U.S. Department of the Treasury pursuant to the American
Recovery and Reinvestment Act of 2009.
Severance Benefits:
Eligible employees who have been discharged for reasons other than cause or
resignation and who experience a period of unemployment shall be entitled to
benefits under this Policy as follows, subject to the terms, conditions, and
limitations set forth in this Policy:
     (1) Senior Vice Presidents and higher will be entitled to receive
twenty-two (22) weeks of base salary or one week for every full year of service,
whichever is greater.

 



--------------------------------------------------------------------------------



 



     (2) All other employees will be entitled to receive ten (10) weeks of base
salary or one week for every full year of service, whichever is greater.
How and When Severance Benefits Will be Paid:
The schedule for the payment of the severance benefits will be the same schedule
as the schedule under which the employee’s employer (MBHI or one of its
subsidiaries) normally pays employees for services performed during a payroll
period. The length of the schedule shall correspond to the length of time used
to calculate the severance benefit. Each separate payment shall be equal to the
total severance benefits divided by the number of pay dates occurring during the
length of time used to calculate the severance benefits. The Schedule for the
time and the form of payment are fixed as provided herein and may not be
modified by the employee of MBHI without compliance with Section 409A of the
Internal Revenue Code.
Release of Employment-Related Claims:
To the fullest extent allowed by law, it is a condition of entitlement to
receipt of severance benefits under this Policy that a discharged employee
release in writing any and all employment-related claims that the employee may
have against MBHI or any of its subsidiaries or employees, including claims for
discrimination. The President or his or her delegate is authorized to specify
the form of any such release..
Non-Solicitation of Customers and Employees:
It is a condition of entitlement to receipt of severance benefits under this
Policy that each discharged employee agree in writing not to solicit the
customers or employees of MBHI or any of its subsidiaries for the duration of
the severance payments. The President or his or her delegate is authorized to
specify the form of any such written nonsolicitation agreement and to negotiate
the terms of such agreement with each discharged employee.
Claims Procedures:
The Administrator may adopt reasonable claims and review procedures to decide
claims and requests for reviews of benefit denials under this Policy. In the
event the Administrator does not adopt such procedures, employees may seek
review and file a claim with the Administrator which will be processed within a
reasonable time by the Administrator.
Amendment and Termination:
Nothing in this policy is intended to create a contractual obligation to the
employee on the part of MBHI. MBHI reserves the right to amend or terminate this
Policy at any time, with or without retroactive effect to the fullest extent
allowed by law. Amendments will be recommended by the compensation committee and
by the Board of Directors or the officer or officers delegated by the Board with
the authority to make amendments to this Policy; provided, however, that such
officers shall not be permitted to make amendments which affect Senior Vice
Presidents and above.

2



--------------------------------------------------------------------------------



 



Effective Date:
This amended and restated Policy is effective the date it is adopted by the
Board of Directors, which is July 28, 2009.

3